DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/763,831 filed 05/13/2020. Claims 1-21, 24, 30-31 and 34
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in fig. 8, reference character “140” has been used to designate both “the inner ring”  and “the outer ring”. Note, the reference “130” depicts the outer ring and the reference “140” is the” inner ring”.
In addition, in figs. 6 and 11, the referencing is reversed because the reference “130” which is the outer ring is used to depict the “inner ring” and the reference “140” which is the inner ring is used in each of figs. 6 and 11 to depict to depict the “outer ring”.
In addition, fig. 14, includes two different drawing figures and it is not proper for one drawing legend to include to different drawings. If the drawings are connected then there should be a connecting line or a bracket or box to indicate the connection. Otherwise each drawing should have its own legend.
In addition, fig. 15 includes six drawing figures that are not connected to show that the drawings are connected. Therefore, if the drawings are connected then there 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 3, “or” should be --for-- subsequent to “kind”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The intended scope of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-12, 16-17 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Pope et al. (6,655,845). Pope et al. discloses a bearing assembly, comprising a roller bearing unit (rolling element) (2)/112);
 an inner race(3); and 
an outer rice (1), wherein the roller bearing unit is formed of a polycrystalline super-hard material (col. 9, lines 1-7 and col.10, lines 19-29) having a mean mass density  of at least 2.6 grams per cubic centimeter (g/cm3), see col. 42, lines 43-46), (which is within the scope of at most of 4.5 g/cm3  as claimed) and a volume-weight 
Regarding claim 3, Pope et al. clearly discloses the superhard material is PCD (see col. 11, lines 42-45).
Regarding claim 10, Pope et al. clearly discloses the roller bearing unit is substantially free of a cemented carbide substrate including a metallic alloy substrate such as titanium, silicon and molybdenum (see col.7, lines 39-44).
Regarding claim 11, Pope et al. clearly discloses roller bearing unit consist essentially of a mas of polycrystalline superhard material (see fig 2F-2) see col.10, line 19-29).
Regarding claim 12, Pope et al discloses the super-hard material having a plurality od directly inter-bonded diamond crystal grains (see col. 14, lines 1-9) and (see figs  (4A-4C) and the diamond particle size range from 0.1 to 10 microns (see col. 38, line 65-col. 39, lines 1-5).
Regarding claim 17, Pope et al. clearly discloses the roller bearing assembly comprising a plurality of roller bearing units (the rolling elements (2/112) which are constrain to roll between the inner race (3 ) and the outer ring (1) when the inner race and the outer race rotate coaxially relative to each other.
In claims 16 and 20, Pope et al. clearly discloses one or both the inner re and outer race comprises PCD (see col. 9, lines 1-19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. fails to disclose in view of WO (2012/152874). Pope et al. fails to disclose polycrystalline material comprises interstitial volumes between super-hard grains, the interstitial volumes including non-super-hard material or voids. WO (2012/152874) clearly discloses PCD is a superhard material that includes diamond grains with an interstitial volume content including molten catalyst material and voids between the diamond grains (see page 5, lines 15-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Pope et al to include the interstitial volumes between super-hard grains in view of WO (2012/152874) in order to increase the toughness of the material, reduce wear rate and to allow catalyst material or additive material to provide stability.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. Pope et al. discloses the claim invention including the roller bearing unite is spherical (fig. 1A) and tapered (fig. 1D) but fails to disclose the diameter in use varies by most 3 micron. It would have been obvious to one of ordinary skill in the art at the time the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. in view of Setiadi et al. (US 2010/0140790). Pope et al. discloses the claimed invention but fails to disclose the thermal expansion is of most 5.0 ppm/k. Setiadi et al. discloses a polycrystalline diamond having a thermal expansion of 1.5-1.8 ppm/K (which is within the scope of at most 5.0 ppm/K) (see Table 1, in column in col. 2 in page 3). Therefore,  it would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify polycrystalline diamond of Pope et al. so that the thermal expansion is about 1.5-1.8 ppm/K in view of Setiadi et al. in order to reduce heating effect and degradation.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. Pope et al. fails to disclose the electrical resistivity is 10-2 Ω, a tensile strength of at least 1,000 MPa and a Young’s modulus of at least 450 GPa. It would have been obvious to one of ordinary skill in the at the time the invention was filed to modify the device of Pope et al. to include the electrical resistivity is 10-2 Ω, a tensile strength of at least 1,000 MPa and a Young’s modulus of at least 450 GPa., since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. in view of Matsuo et al. (US 2017/0106454). Pope et al. fails to disclose the knoop hardness is 25 GPa. Matsuo et al. discloses a PCD material having a Knoop hardness of 23 to 44 GPa (which is with the range of at least 25 GPa as claimed) (see paragraph [0014]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the PCD of Pope et al. so that the knoop hardness is about 35-44 GPa in view of Matsuo et al in order to allow for increase toughness and wear resistance.
Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. in view of Ambury et al. (US 2019/0344351). Pope et al. fails to disclose the roller bearing unit comprises a plurality of super-hard materials of different grades of the same kind of super–hard materials. Ambury et al. discloses the use of different grades of polycrystalline material is old and well known and may be used due to different Young’s modulus, different rupture strength and different toughness (see paragraph [0084]-[00856). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify the polycrystalline diamond of Pope et al.so that it comprises different grades in view of Ambury et al. in order to accommodate for wear rate, different fracture rate, different fracture resistance and the difference in weight ratio. In addition, the different in the grades allows for the varying of the microscopic characteristic of the polycrystalline supper-hard with distances from the surface.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al.in view of Wort et al. (US 2018/0266013). Pope et al fails to disclose the thermal properties (thermal conductivity or coefficient of thermal expansion in uniform throughout. Wort clearly discloses a polycrystalline diamond material having a uniform mechanical and thermal properties (see paragraph [0052]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the super hard material of Pope et al. so that a polycrystalline diamond material having a uniform mechanical and thermal properties (which inherently includes thermal conductivity or coefficient of thermal expansion) in view of Wort et al. in order to prevent fluctuations in the conductivity and disproportionate thermal expansion.
Claims 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. Pope et al. discloses the polycrystalline super material having a density (col. 41, lines 10-13) and a thermal conductivity (see table 1) but fails to disclose density is of most 4.5 g/cm3 and the thermal conductivity of at least 100 W/m.K. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polycrystalline super-hard material of Pope et al. so that the density is at most 4.5 g/cm3 and the thermal conductivity of at least 100 W/m.K, since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The ranges as claimed above provides for reducing distortion during operation.
Regarding claim 30, the method are inherently included during manufacturing of Pope et al. device as seen above, Pope et al. discloses the claimed invention above. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pope et al.in view of Kley (US 2010029391). Pope et al. discloses the claimed invention except for the roller bearing unit and the races are cooperatively configured for gear inter-engagement. Kley discloses the use of a bearing having an inner bearing race having an interior surface is a gear-line form and an outer bearing race having an outer gear-like surface is made from polycrystalline superhard material (see paragraph [0344-0348]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Pope et al. so that the bearing and races are configured for gear engagement in view of Kley in order to provide for gearing engagements and gear translation.
  Claims 31-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. Pope et al. in view of Peterson (9,784,313). Pope et al. discloses the claimed invention except for a method of shaping/manufacturing a PCD element by electro-discharge machining (EDM). Peterson discloses Polycrystalline Diamond is processed by electro-discharge machining (EDM-see abstract) Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Pope et al. so the Polycrystalline Diamond is processed by electro-discharge machining in view of Peterson in order to retain excellent dimensional quality and accuracy. Therefore, the method steps are inherently included during the manufacturing of Pope et al and Peterson device.  
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656